

117 S2237 IS: Community College Student Success Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2237IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Schatz (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Education to establish and carry out two grant programs to make grants to eligible institutions to plan and implement programs that provide comprehensive support services and resources designed to increase graduation rates and transfer rates to 4-year institutions at community colleges, and for other purposes. 1.Short titleThis Act may be cited as the Community College Student Success Act of 2021.2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Definitions.TITLE I—Community college student success programSec. 101. Definitions.Sec. 102. Community College Student Success Grant Program authorized.Sec. 103. Grants to plan community college student success programs.Sec. 104. Grants to implement, improve, or expand community college student success programs.Sec. 105. Evaluations.Sec. 106. Outreach and technical assistance.Sec. 107. Report to Congress.Sec. 108. Relationship to other student financial assistance.Sec. 109. Supplement not supplant.Sec. 110. Authorization of appropriations.TITLE II—Part time community college student success programSec. 201. Definitions.Sec. 202. Part time community College Student Success Grant Program authorized.Sec. 203. Grants to plan part time community college student success programs.Sec. 204. Grants to implement, improve, or expand part time community college student success programs.Sec. 205. Evaluations.Sec. 206. Outreach and technical assistance.Sec. 207. Report to Congress.Sec. 208. Supplement, not supplant.Sec. 209. Authorization of appropriations.3.DefinitionsIn this Act:(1)Eligible institutionThe term eligible institution means—(A)a public 2-year institution of higher education; or (B)a partnership between—(i)a public 2-year institution of higher education; and (ii)a nonprofit organization identified as an evidence-based comprehensive student success program by the Department of Education.(2)Evidence-based comprehensive student success programThe term evidence-based comprehensive student success program means a program that uses a comprehensive approach to student success and meets the criteria for receiving an expansion grant from the Education Innovation and Research program, as determined by the Department of Education. (3)Institution of higher educationThe term institution of higher education has the meaning given the term under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)SecretaryThe term Secretary means the Secretary of Education.(5)Transfer rateThe term transfer rate, when used with respect to students enrolled in a program of study at an eligible institution, means that rate at which such students transfer to a 4-year institution of higher education.ICommunity college student success program101.DefinitionsIn this title:(1)Community college student success programThe term community college student success program means a program carried out by an eligible institution under which the institution carries out the following:(A)Provides eligible students participating in such program with an amount that covers the cost of tuition and fees that are not covered by any Federal, State, or institutional financial assistance received by the student.(B)Requires eligible students participating in such program to—(i)be enrolled in the eligible institution and carry a full-time academic workload during each fall and spring semester (or equivalent terms) during which the student participates in such program;(ii)if the eligible student is referred to remedial courses or on academic probation, meet, on at least a weekly basis or under an alternate schedule, as determined by the institution, with a tutor, except that in the case of an eligible student who is academically struggling, but who is not referred to remedial courses or on academic probation, the student may meet with a tutor at least as often as the program advisor for such student requires or under an alternate schedule, as determined by the institution;(iii)meet with a program advisor—(I)twice each month during the first semester (or equivalent term) of participation in such program; and(II)as directed by the program advisor in subsequent semesters (or equivalent terms) under subparagraph (C)(ii); and(iv)meet with an on-campus career advisor or participate in a career services event or program once each semester (or equivalent term) or under an alternate schedule, as determined by the institution.(C)Provides a program advisor to each eligible student participating in such program who—(i)provides comprehensive academic and personal advising to the eligible student, including—(I)the creation and implementation of an academic plan for the student to graduate from a program of study at the eligible institution within 150 percent of the normal time for graduation from such program;(II)taking steps to enable an eligible student referred to remedial courses to complete college mathematics and English in their first year; and (III)assisting the eligible student with developing and achieving academic goals, including creating strong transfer pathways (including articulation agreements that guarantee admission), that demonstrate programmatic transfer for students interested in transferring to a 4-year institution of higher education;(ii)after the eligible student participating in such program completes a semester (or equivalent term), creates for the eligible student a needs-based advising schedule that indicates, based on the eligible student’s academic performance, the frequency with which such eligible student shall be required to meet with a program advisor for each subsequent semester (or equivalent term) of program participation;(iii)has a caseload of not more than 125 eligible students;(iv)tracks the attendance of the eligible student at the meetings described in clauses (ii), (iii), and (iv) of subparagraph (B);(v)monitors the academic progress of the eligible student; and(vi)provides each eligible student who meets the requirements of subparagraph (B), on at least a monthly basis, with financial incentives support that will enhance student success.(D)Provides tutoring, academic support, and career services at no cost to eligible students participating in such program, and may reserve places in select courses for such eligible students in order to create community within cohorts of eligible students.(E)Provides information to eligible students participating in such program about the eligibility of such students for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).(2)Eligible studentThe term eligible student means a student enrolled at an eligible institution who—(A)on the date such eligible student would begin participation in a community college student success program at such eligible institution—(i)is enrolled in a program of study leading to an associate degree that prepares students to transfer to a 4-year institution of higher education or advance in the labor market;(ii)is carrying a full-time academic workload during each Fall and Spring semester (or equivalent terms) during which the student participates in such program;(iii)takes at least 20 degree-applicable, non-remedial credits in a given academic year; and(iv)is—(I)a first-time undergraduate student; or(II)a continuing or transfer student with not more than 24 credits and a minimum grade point average of 2.0 (or its equivalent);(B)if the student is eligible for financial aid under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)—(i)has completed the Free Application for Federal Student Aid or other common financial reporting form under section 483(a) of such Act (20 U.S.C. 1090(a)); or (ii)demonstrates eligibility for a Federal Pell Grant through institutional financial aid eligibility forms or State financial aid eligibility forms; and(C)meets any other requirements established by the institution.(3)Full-time academic workloadThe term full-time academic workload, when used with respect to a semester or equivalent term, means at least 12 credits (or the equivalent).102.Community College Student Success Grant Program authorizedFrom the amounts appropriated under section 110, the Secretary of Education shall establish and carry out the community college student success grant program to award grants under sections 103 and 104, on a competitive basis, to eligible institutions to plan and implement community college student success programs or to improve or expand evidence-based comprehensive student success programs designed to increase—(1)the rate at which program participants from a program of study at such eligible institution graduate within 150 percent of the normal time for graduation;(2)transfer rates of program participants to 4-year institutions; and(3)the number of credits that a program participant takes that can be applied to a degree in the participant's desired major.103.Grants to plan community college student success programs(a)Planning grants authorizedFrom the amounts appropriated to carry out this section under section 109 for a fiscal year, the Secretary shall award planning grants for such fiscal year, on a competitive basis, to eligible institutions to develop plans for community college student success programs.(b)DurationA grant awarded under this section shall be for a 1-year period.(c)Peer review process; priorityIn awarding grants under this section for a fiscal year, the Secretary shall—(1)carry out a peer review process that—(A)requires that each application submitted under subsection (d) be peer reviewed by a panel of readers composed of individuals selected by the Secretary, which shall include—(i)not less than 50 percent of readers—(I)who are not employees of the Federal Government; and(II)who have relevant research or practical experience with respect to student support programs designed to increase graduation rates and transfer rates at public 2-year institutions of higher education; and(ii)to the maximum extent practicable, individuals who are members of groups underrepresented in higher education, including African Americans, Hispanics, Native Americans (including American Indians, Alaska Natives, and Native Hawaiians), Asian Americans, Pacific Islanders, and individuals with disabilities in a manner that reflects the national, State, or local population demographics; and(B)ensures that no individual assigned under subparagraph (A) to review an application has any conflict of interest with regard to that application that may make the individual unable to impartially conduct such review; and(2)give priority to eligible institutions that are eligible to receive funding under title III or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.; 20 U.S.C. 1101 et seq.).(d)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include—(1)the graduation rate, the number of credits completed (disaggregated by remedial credits and college-level credits for each program of study), the retention rate, and the transfer rate for the most recent academic year for which data are available for eligible students and all students, disaggregated by race, income, and gender, respectively;(2)an analysis of how implementing a community college student success program may improve the graduation rate or transfer rate for eligible students; and(3)a description of the methods the eligible institution has previously used to improve the graduation rate or transfer rate with respect to eligible students and all students, respectively.(e)Use of fundsAn eligible institution that receives a grant under this section shall use the grant to develop a plan to implement a community college student success program at the eligible institution.(f)ReportNot later than 1 year after the date on which an eligible institution receives a grant under this section, such eligible institution shall submit to the Secretary a report that includes—(1)a plan for implementing a community college student success program at the eligible institution, including—(A)the sufficiently ambitious outcome goals for achieving significant improvements in graduation rates, retention rates, and transfer rates for program participants and all students, disaggregated by race, income, and gender, respectively, before the end of the grant period;(B)the number of such eligible students who will participate in such program in relation to the amount of funding provided, including—(i)how such eligible students will be identified, referred, and selected in cases where the interest in the program is larger than the budget for the program; (ii)a plan to ensure that the program is racially and ethnically representative; and (iii)a plan to ensure that economically disadvantaged students receive priority;(C)based on the most recent academic year for which data are available, disaggregated by eligible students and all students—(i)graduation rates;(ii)retention rates;(iii)transfer rates; and(iv)average number of credits earned, including remedial and college-level credits, by associate degree earners;(D)an analysis of the financial needs of eligible students based on the Free Application for Federal Student Aid;(E)a description of how the eligible institution will—(i)recruit and serve eligible students for the community college student success program in a manner that reflects the local or State population; or (ii)develop and implement a plan to recruit and serve eligible students for such program in a manner that reflects the local or State population and demographics; (F)a description of how the eligible institution will—(i)effectively staff a community college student success program in a manner that reflects the student population; or (ii)develop and implement a plan to effectively staff a community college student success program in a manner that reflects the local or State population and demographics; and(G)a timeline for the implementation of such program;(2)a budgetary analysis that includes—(A)a description of how the eligible institution will provide non-Federal funds for such program under section 104(d); and(B)a description of how the eligible institution will continue to fund such program after the end of the grant period for the grant awarded to the institution under section 104; and(3)such other information as the Secretary may require. 104.Grants to implement, improve, or expand community college student success programs(a)Implementation, improvement, and expansion grants authorized(1)In generalFrom the amounts appropriated to carry out this section under section 109 for a fiscal year, the Secretary shall award grants for such fiscal year, on a competitive basis—(A)to eligible institutions awarded a grant under section 103 to implement community college student success programs; or(B)to eligible institutions to improve or expand an evidence-based comprehensive student success program.(2)ConsultationIn awarding grants under this section for a fiscal year, the Secretary shall consult with the independent evaluator before finalizing which eligible institutions will receive such a grant for such fiscal year.(b)Requirements for selectionTo be eligible to receive a grant under this section, an eligible institution shall meet the following requirements:(1)The eligible institution—(A)was awarded a grant under section 103 at least 1 year before such eligible institution submits an application under subsection (e); or(B)the eligible institution, at the time of application, implements an evidence-based comprehensive student success program. (2)The eligible institution submits an application under subsection (e).(3)The eligible institution demonstrates, on the date of the application described in subsection (e), the availability of non-Federal funding for the matching funds required under subparagraphs (A), (B), and (C) of subsection (d)(1).(c)DurationA grant awarded under this section shall be for a 5-year period.(d)Non-Federal contribution(1)In generalExcept as provided in paragraph (2), an eligible institution awarded a grant under this section shall contribute in cash from non-Federal sources, the following:(A)For the second year of the grant period, an amount equal to 10 percent of the cost of carrying out the community college student success program or the cost to improve or expand the evidence-based comprehensive student success program (as applicable) at the institution for such year.(B)For each of the third through fifth years of the grant period, an amount equal to 20 percent of the cost of carrying out the community college student success program or the cost to improve or expand the evidence-based comprehensive student success program (as applicable) for the applicable year.(2)Exception(A)In generalNotwithstanding paragraph (1), with respect to an exempt institution awarded a grant under this section, for each year of the grant period beginning with the second year through the fifth year, the Secretary shall not require the institution to make a cash contribution from non-Federal sources in an amount that is greater than the amount equal to 5 percent of the cost at the institution for such year of carrying out—(i)the community college student success program; or(ii)the evidence-based comprehensive student success program.(B)DefinitionsFor purposes of this paragraph:(i)Exempt institutionThe term exempt institution means an eligible institution that is—(I)a Tribal college or university; or(II)an institution located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.(ii)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).(e)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—(1)in the case of a community college student success program, a copy of the report described in section 103(f); and(2)in the case of an evidence-based comprehensive student success program, a demonstration that the program meets the criteria for receiving an expansion grant from the Education Innovation and Research program, as determined by the Department of Education. (f)Required use of fundsAn eligible institution that receives a grant under this section shall use the grant funds to—(1)(A)implement a community college student success program; or(B)improve or expand an evidence-based comprehensive student success program; and(2)regularly review—(A)data to monitor the academic progress of eligible students participating in the program; and(B)in the case of a community college student success program, the meeting and program participation requirements described in section 101(1).(g)Permissible use of fundsAn eligible institution that receives a grant under this section may use the grant to—(1)establish or expand a data tracking system that includes early alerts to complete the regular reviews required under subsection (f)(2);(2)provide eligible students participating in the program for which the grant is awarded with financial assistance to cover wraparound support services to meet the whole cost of attendance, including books, supplies, miscellaneous personal expenses, technology, transportation, or room and board costs and childcare in accordance with section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll);(3)establish or expand career development services for such students, such as career workshops or career counseling;(4)establish or expand tutoring and academic support services for such students; (5)cover the costs of employment of administrators for the program whose sole job shall be to administer the program, without regard to whether the employment is full-time or less than full-time; or(6)provide financial support for eligible students participating in such program to enroll in courses offered during enrollment periods that are outside the fall and spring semesters (or equivalent terms).(h)Reports(1)In GeneralUsing the postsecondary student data system established under section 132(1) or a successor system (whichever includes the most recent data) to streamline reporting requirements and minimize reporting burdens, and in coordination with the National Center for Education Statistics, the Secretary shall, on at least an annual basis, collect data with respect to each community college student success program and evidence-based comprehensive student success program receiving funding under this section, including the data described in paragraph (2).(2)Data submitted by eligible institutionsEach eligible institution that receives a grant under this title shall provide the following to the Secretary:(A)On an annual basis, such information as may be necessary for the Secretary to collect data about—(i)the demographic characteristics of the eligible students participating in the program and how these demographics compare to State or local populations and efforts to bridge equity gaps;(ii)the average number of credits attempted and average number of credits earned, rate of retention, rate of degree completion, and transfer rates of such eligible students, disaggregated by race, income, and gender;(iii)the graduation rate of such eligible students; and(iv)post-graduate outcomes, such as employment and earnings.(B)An annual performance report for each year of the grant period that includes—(i)an analysis of the implementation and progress of such program based on the ambitious outcome goals described in the report submitted by the institution under section 103(f)(1)(A), including challenges to and changes made to such program;(ii)if according to the analysis under subparagraph (A), the program is not on track to meet such ambitious outcome goals, a description of the plans to adjust the program to improve the performance of the program;(iii)the participation of such eligible students in tutoring, academic support, career services, and meetings with program advisors; and(iv)when data is available, information that will allow for a comparison of the data collected for such year under this subparagraph with such data collected for each of the 2 years preceding the date on which the grant was awarded. (C)Not later than 6 years after the date on which the eligible institution received such grant, a final report to the Secretary that includes an analysis of—(i)the factors that contributed to the success or failure of the program in meeting the ambitious outcome goals described in the report submitted by the institution under section 103(f)(1)(A), as applicable;(ii)the challenges faced in attempting to implement such program;(iii)information on how to improve such program;(iv)whether the program has created an institution-wide reform with respect to graduate rates and transfer rates for all students, and if so, how such reform was created; and(v)how the eligible institution will continue to fund such program after the end of the grant period.105.Evaluations(a)Independent evaluationsBefore finalizing which eligible institutions will receive grants under section 104 for a fiscal year, the Secretary, acting through the Director of the Institute of Education Sciences, shall enter into a contract with an independent evaluator—(1)to consult with the Secretary on which eligible institutions should receive the grants; and(2)to use the What Works Clearinghouse Standards (without reservations) to evaluate, throughout the duration of the grant period of such grants—(A)each program for which such grant is awarded, including whether the program met its ambitious outcome goals described in the report submitted by the institution under section 103(f)(1)(A), as applicable;(B)the average impact of those programs on graduation rates, the average number of credits per associate degree awarded, and transfer rates for eligible students;(C)the variation in program impacts across eligible institutions with respect to such rates; and(D)whether those programs are cost effective in creating higher graduation rates and transfer rates of participating eligible students compared with such rates among students who did not participate in programs at eligible institutions.(b)Results of evaluationsThe results of the evaluations under subsection (a) shall be made publicly available on the website of the Department of Education.(c)Funding for evaluationsThe Secretary may reserve not more than 15 percent of the funds appropriated under section 109 for a fiscal year to carry out this section for such fiscal year.106.Outreach and technical assistance(a)OutreachThe Secretary shall conduct outreach activities to notify eligible institutions of the availability of grants under this title.(b)Technical assistanceThe Secretary shall provide technical assistance—(1)to eligible institutions that may be interested in applying for grants under this title, including assistance with applications for such grants; and(2)to eligible institutions awarded grants under this title, including assistance with—(A)establishing ambitious outcome goals described in section 103(f)(1)(A), as applicable; (B)disaggregating data and goals by race, income, and gender; and(C)the design and implementation of a program, including the use of real-time data to track student progress.(c)ConsultationThe Secretary may consult with institutions of higher education or nonprofit organizations that operate evidence-based comprehensive student success programs to provide technical assistance to eligible institutions.(d)Publicly available informationThe Secretary shall compile and make publicly available information about research, best practices, and strategies relating to programs under this title. (e)Funding for technical assistance for evaluationsThe Secretary may reserve not more than 7 percent of the funds appropriated under section 109 for a fiscal year for technical assistance under this section for such fiscal year.107.Report to CongressNot later than 1 year after the date on which the Secretary receives the final evaluation results under section 105 for eligible institutions that were awarded grants under section 104 for the same fiscal year, the Secretary shall submit to Congress a report that includes—(1)the number of grants awarded under section 104 for such fiscal year, and the amount of such grants;(2)the number of grants awarded under section 103 to eligible institutions that received or would have been eligible for the grants described in paragraph (1), and the amount of such grants; (3)the number of grants awarded under section 103 to eligible institutions that would have been eligible, but did not receive the grants described in paragraph (1); (4)such final evaluation results; and(5)any other information the Secretary may determine is relevant. 108.Relationship to other student financial assistance(a)Student financial assistanceAny funds received under this title by an eligible institution that are distributed to a student—(1)shall be credited to student's account only after all other Federal, State, and institutional grants for which that student is eligible are credited to that student's account; and(2)shall not affect a student's eligibility for other Federal grants for which the student is eligible. (b)Cost of attendance limitAn eligible institution receiving funds under this title shall ensure that in distributing any such funds to a student, the amount of such funding does not exceed the cost of attendance as described in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).109.Supplement not supplantFunds made available under this title shall be used to supplement and not supplant other Federal, State, and local funds available to the institution for carrying out the activities described in this title.110.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $10,000,000,000 for fiscal years 2022 through 2032, to be available until expended.IIPart time community college student success program201.DefinitionsIn this title:(1)Part time community college student success programThe term part time community college student success program means a program carried out by an eligible institution under which the eligible institution carries out the following:(A)Provides students participating in such program with an amount that covers the cost of tuition and fees that are not covered by any Federal, State, or institutional financial assistance received by the student.(B)Requires students participating in such program to—(i)be enrolled in not less than 9 credits and not more than 12 credits at the eligible institution as a degree-seeking student during each fall and spring semester (or equivalent terms) during which the student participates in such program;(ii)if the student is referred to remedial or corequisite courses or on academic probation, meet, not less than on a weekly basis, with a tutor or appropriate academic support, except that in the case of a student who is academically struggling, but who is not referred to remedial courses or on academic probation, the student may meet with a tutor as often as the program advisor for such student requires;(iii)meet with a program advisor—(I)twice each month during the first semester (or equivalent term) of participation in such program; and(II)as directed by the program advisor in subsequent semesters (or equivalent terms) under subparagraph (C)(ii); and(iv)meet with a career advisor or participate in a career services event not less than once each semester (or equivalent term).(C)Provides a program advisor to each student participating in such program who—(i)provides comprehensive academic, career, and personal advising to the student, such as—(I)the creation and implementation of an academic plan for the student to graduate from a program of study at the eligible institution within 150 percent of the normal time for graduation from such program;(II)if an eligible student is referred to remedial or corequisite courses, taking steps to enable the student to complete college mathematics and English within the first 30 credit hours; and(III)assisting the student with developing and achieving academic goals, including creating strong transfer pathways that demonstrate programmatic transfer for students interested in transferring to a 4-year institution of higher education;(ii)after the student participating in such program completes a semester (or equivalent term), creates for the student a needs-based advising schedule that indicates, based on the student’s academic performance, the frequency with which such student shall be required to meet with a program advisor for each subsequent semester (or equivalent term) of program participation;(iii)has a caseload of not more than 125 students;(iv)tracks the attendance of the student at the meetings described in clauses (ii), (iii), and (iv) of subparagraph (B);(v)monitors the academic progress of the student; and(vi)provides each student who meets the requirements of subparagraph (B), on not more than a monthly basis, with financial incentives support that will enhance student success.(D)Provides tutoring, academic support, and career services at no cost to students participating in such program, and may reserve places in select courses for such students in order to create community within cohorts of students.(E)Provides information to eligible students participating in such program about the eligibility of such students for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). (2)Eligible studentThe term eligible student means a student enrolled at an eligible institution who—(A)on the date such eligible student would begin participation in a part time community college student success program at such eligible institution—(i)is enrolled in a program of study leading to an associate degree that prepares students to transfer to a 4-year institution of higher education or advance in the labor market; and(ii)is—(I)a first-time undergraduate student; or(II)a continuing or transfer student with not more than 24 credits and a minimum grade point average of 2.0 (or its equivalent);(B)completes not less than 24 credits, at least 20 of which must be degree-applicable, at the eligible institution as a degree-seeking student during each academic year during which the student participates in the part time community college student success program;(C)if the student is eligible for financial aid under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)—(i)has completed the Free Application for Federal Student Aid or other common financial reporting form under section 483(a) of such Act (20 U.S.C. 1090(a)); or (ii)demonstrates eligibility for a Federal Pell Grant through institutional financial aid eligibility forms or State financial aid eligibility forms; and (D)meets any other requirements established by the institution.(3)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).202.Part time community College Student Success Grant Program authorizedFrom the amounts appropriated under section 209, the Secretary of Education shall establish and carry out the part time community college student success grant program to award grants under sections 203 and 204, on a competitive basis, to eligible institutions to plan and implement part time community college student success programs and to improve or expand part-time evidence-based comprehensive student success programs for eligible students that are designed to increase—(1)the rate at which program participants graduate from a program of study at such eligible institution within 150 percent of the normal time for graduation;(2)transfer rates of program participants; and(3)the number of credits that a program participant takes that apply to a degree in the participant's desired major.203.Grants to plan part time community college student success programs(a)Planning grants authorizedFrom the amounts appropriated to carry out this section under section 209 for a fiscal year, the Secretary shall award planning grants for such fiscal year, on a competitive basis, to eligible institutions to develop plans for part time community college student success programs.(b)DurationA grant awarded under this section shall be for a 1-year period.(c)Peer review process; priorityIn awarding grants under this section for a fiscal year, the Secretary shall—(1)carry out a peer review process that—(A)requires that each application submitted under subsection (d) be peer reviewed by a panel of readers composed of individuals selected by the Secretary, which shall include—(i)not less than 50 percent of readers—(I)who are not employees of the Federal Government; and(II)who have relevant research or practical experience with respect to student support programs designed to increase graduation rates and transfer rates at public 2-year institutions of higher education; and(ii)to the maximum extent practicable, individuals who are members of groups underrepresented in higher education, including African Americans, Hispanics, Native Americans (including American Indians, Alaska Natives, and Native Hawaiians), Asian Americans, Pacific Islanders, and individuals with disabilities; and(B)ensures that no individual assigned under subparagraph (A) to review an application has any conflict of interest with regard to that application that may make the individual unable to impartially conduct such review; and(2)give priority to eligible institutions that are eligible to receive funding under title III or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.; 20 U.S.C. 1101 et seq.).(d)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include—(1)the graduation rate, the number of credits completed (disaggregated by remedial credits and college-level credits for each program of study), and the transfer rate for the most recent academic year for which data are available for eligible students and all students, respectively;(2)an analysis of how implementing a community college student success program may improve the graduation rate or transfer rate for eligible students; and(3)a description of the methods the eligible institution has previously used to improve the graduation rate or transfer rate with respect to eligible students and all students, respectively. (e)Use of fundsAn eligible institution that receives a grant under this section shall use the grant to develop a plan to implement a part time community college student success program at the eligible institution for eligible students.(f)ReportNot later than 1 year after the date on which an eligible institution receives a grant under this section, such eligible institution shall submit to the Secretary a report that includes—(1)a plan for implementing a community college student success program at the eligible institution, including—(A)the sufficiently ambitious outcome goals for achieving significant improvements in graduation rates and transfer rates for program participants and all students, respectively, as such rates are defined by the eligible institution, in consultation with the Secretary, before the end of the grant period;(B)the number of such eligible students who will participate in such program, including—(i)how such eligible students will be identified, referred, and selected, in cases where the interest in the program is larger than the budget for the program; and(ii)a plan to ensure that economically disadvantaged students receive priority;(C)based on the most recent academic year for which data are available, disaggregated by eligible students and all students—(i)graduation rates;(ii)transfer rates; and (iii)average number of credits earned, including remedial and college-level credits, by associate degree earners;(D)an analysis of the financial needs of eligible students based on the Free Application for Federal Student Aid;(E)a description of how the eligible institution will—(i)recruit and serve eligible students for the community college student success program in a manner that reflects the local or State population; or (ii)develop and implement a plan to recruit and serve eligible students for such program in a manner that reflects the local or State population and demographics; (F)a description of how the eligible institution will—(i)effectively staff a community college student success program in a manner that reflects the student population; or (ii)develop and implement a plan to effectively staff a community college student success program in a manner that reflects the local or State population and demographics; and (G)a timeline for the implementation of such program;(2)a budgetary analysis that includes—(A)a description of how the eligible institution will provide non-Federal funds for such program under section 204(d); and(B)a description of how the eligible institution will continue to fund such program after the end of the grant period for the grant awarded to the institution under section 204; and(3)such other information as the Secretary may require. 204.Grants to implement, improve, or expand part time community college student success programs(a)Implementation, improvement, and expansion grants authorized(1)In generalFrom the amounts appropriated to carry out this section under section 209 for a fiscal year, the Secretary shall award grants for such fiscal year, on a competitive basis—(A)to eligible institutions awarded a grant under section 203 to implement part time community college student success programs; or(B)to eligible institutions to improve or expand a part time evidence-based comprehensive student success program. (2)ConsultationIn awarding grants under this section for a fiscal year, the Secretary shall consult with the independent evaluator described in section 205(a) before finalizing which eligible institutions will receive such a grant for such fiscal year.(b)Requirements for selectionTo be eligible to receive a grant under this section, an eligible institution shall meet the following requirements:(1)The eligible institution—(A)was awarded a grant under section 203 not less than 1 year before such eligible institution submits an application under subsection (e); or(B)the eligible institution, at the time of application, implements a part time evidence-based comprehensive student success program. (2)The eligible institution submits an application under subsection (e).(3)The eligible institution demonstrates, on the date of the application described in subsection (e), the availability of non-Federal funding for the matching funds required under subparagraphs (A), (B), and (C) of subsection (d)(1).(c)DurationA grant awarded under this section shall be for a 5-year period.(d)Non-Federal contribution(1)In generalExcept as provided in paragraph (2), an eligible institution awarded a grant under this section shall contribute in cash from non-Federal sources the following:(A)For the second year of the grant period, an amount equal to 10 percent of the cost of carrying out the part time community college student success program or the cost to improve or expand the part time evidence-based comprehensive student success program (as applicable) for eligible students at the institution for such year.(B)For each of the third year through fifth years of the grant period, an amount equal to 20 percent of the cost of carrying out the community college student success program or the cost to improve or expand the part time evidence-based comprehensive student success program (as applicable) for the applicable year.(2)Exception(A)In generalNotwithstanding (1), with respect to an exempt institution awarded a grant under this section, for each year of the grant period beginning with the second year through the fifth year, the Secretary shall not require the institution to make a cash contribution from non-Federal sources in an amount that is greater than the amount equal to 5 percent of the cost at the institution for such year of carrying out—(i)the part time community college student success program; or(ii)the part time evidence-based comprehensive student success program.(B)DefinitionsFor purposes of this paragraph:(i)Exempt institutionThe term exempt institution means an eligible institution that is—(I)a Tribal College or University; or(II)an institution located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.(ii)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).(e)ApplicationAn eligible institution desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—(1)in the case of a part time community college student success program, a copy of the report described in section 203(f); and(2)in the case of a part time evidence-based comprehensive student success program, a demonstration that the program meets the criteria for receiving an expansion grant from the Education Innovation and Research program, as determined by the Department of Education. (f)Required use of fundsAn eligible institution that receives a grant under this section shall use the grant funds to—(1)(A)implement a part time community college student success program; or(B)improve or expand a part time evidence-based comprehensive student success program; and(2)regularly review—(A)data to monitor the academic progress of eligible students participating in such program; and(B)the meeting and program participation requirements described in section 201(1), as applicable.(g)Permissible use of fundsAn eligible institution that receives a grant under this section may use the grant to—(1)establish or expand a data tracking system that includes early alerts to complete the regular reviews required under subsection (f)(2), as applicable;(2)provide eligible students participating in the part time program for which the grant is awarded with financial assistance to cover the costs described in paragraph (2), (3), or (8) of section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll);(3)establish or expand career development services for such eligible students, such as career workshops or career counseling;(4)establish or expand tutoring and academic support services for such eligible students; (5)cover the costs of employment of administrators for the program whose sole job shall be to administer the program, without regard to whether the employment is full-time or less than full-time; and (6)provide financial support for such eligible students participating in such program to enroll in courses offered during enrollment periods that are outside the fall and spring semesters (or equivalent terms).(h)Reports(1)In GeneralUsing the postsecondary student data system established under section 132(1) or a successor system (whichever includes the most recent data) to streamline reporting requirements and minimize reporting burdens, and in coordination with the National Center for Education Statistics, the Secretary shall, on at least an annual basis, collect data with respect to each part time community college student success program and each part time evidence-based comprehensive student success program, including the data described in paragraph (2).(2)Data submitted by eligible institutionsEach eligible institution that receives a grant under this title shall provide the following to the Secretary:(A)On an annual basis, such information as may be necessary for the Secretary to collect data about—(i)the demographic characteristics of the eligible students participating in the part time program;(ii)the average number of credits attempted and average number of credits earned, rate of retention, rate of degree completion, and transfer rates of such eligible students; and(iii)the graduation rate of such eligible students. (B)An annual performance report for each year of the grant period that includes—(i)an analysis of the implementation and progress of such program based on the ambitious outcome goals described in the report submitted by the institution under section 203(f)(1)(A), as applicable, including challenges to and changes made to such program;(ii)if according to the analysis under subparagraph (A), the program is not on track to meet such ambitious outcome goals, a description of the plans to adjust the program to improve the performance of the program;(iii)the participation of such eligible students in tutoring, academic support, career services, and meetings with program advisors; and(iv)when data is available, information that will allow for a comparison of the data collected for such year under this subparagraph with such data collected for each of the 2 years preceding the date on which the grant was awarded. (C)Not later than 6 years after the date on which the eligible institution received such grant, a final report to the Secretary that includes an analysis of—(i)the factors that contributed to the success or failure of the program in meeting the ambitious outcome goals described in the report submitted by the institution under section 203(f)(1)(A), as applicable;(ii)the challenges faced in attempting to implement such program;(iii)information on how to improve such program;(iv)whether the program has created an institution-wide reform with respect to graduate rates and transfer rates for all students, and if so, how such reform was created; and(v)how the eligible institution will continue to fund such program after the end of the grant period. 205.Evaluations(a)Independent evaluationsBefore finalizing which eligible institutions will receive grants under section 204 for a fiscal year, the Secretary, acting through the Director of the Institute of Education Sciences, shall enter into a contract with an independent evaluator—(1)to consult with the Secretary on which eligible institutions should receive the grants; and(2)to use the What Works Clearinghouse Standards (without reservations) to evaluate, throughout the duration of the grant period of such grants—(A)each part time program for eligible students for which such grant is awarded, including whether the program met its ambitious outcome goals described in the report submitted by the institution under section 203(f)(1)(A), as applicable;(B)the average impact of part time programs on graduation rates, the average number of credits per associate degree awarded, and transfer rates for eligible students;(C)the variation in program impacts across eligible institutions with respect to such rates; and(D)whether such programs lead to higher graduation rates and transfer rates of eligible students per dollar spent for such students by such institutions compared with such rates among students who did not participate in part time programs at eligible institutions.(b)Results of evaluationsThe results of the evaluations under subsection (a) shall be made publicly available on the website of the Department of Education.(c)Funding for evaluationsThe Secretary may reserve not more than 15 percent of the funds appropriated under section 209 for a fiscal year to carry out this section for such fiscal year.206.Outreach and technical assistance(a)OutreachThe Secretary shall conduct outreach activities to notify eligible institutions of the availability of grants under this title.(b)Technical assistanceThe Secretary shall provide technical assistance—(1)to eligible institutions that may be interested in applying for grants under this title, including assistance with applications for such grants; and(2)to eligible institutions awarded grants under this title, including assistance with—(A)establishing ambitious outcome goals described in section 203(f)(1)(A); and(B)the design and implementation of a part time community college student success program, including the use of real-time data to track student progress.(c)ConsultationThe Secretary may consult with institutions of higher education or nonprofit organizations that operate part time evidence-based comprehensive student success programs to provide technical assistance to eligible institutions.(d)Publicly available informationThe Secretary shall compile and make publicly available information about research, best practices, and strategies relating to part time programs under this title. (e)Funding for technical assistance for evaluationsThe Secretary may reserve not more than 7 percent of the funds appropriated under section 209 for a fiscal year for technical assistance under this section for such fiscal year.207.Report to CongressNot later than 1 year after the date on which the Secretary receives the final evaluation results under section 205 for eligible institutions that were awarded grants under section 204 for the same fiscal year, the Secretary shall submit to Congress a report that includes—(1)the number of grants awarded under section 204 for such fiscal year, and the amount of such grants;(2)the number of grants awarded under section 203 to eligible institutions that received or would have been eligible for the grants described in paragraph (1), and the amount of such grants;(3)the number of grants awarded under section 203 to eligible institutions that would have been eligible but did not receive the grants described in paragraph (1);(4)such final evaluation results; and(5)any other information the Secretary may determine is relevant.208.Supplement, not supplantFunds awarded to an eligible institution under this title shall be used only to supplement the amount of funds that would, in the absence of the Federal funds provided under this title, be made available from non-Federal sources or other Federal sources to carry out the activities under this title, and not to supplant such funds.209.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $5,000,000,000 for fiscal years 2022 through 2032, to be available until expended.